Citation Nr: 0933942	
Decision Date: 09/10/09    Archive Date: 09/17/09

DOCKET NO.  09-14 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Mountain 
Home, Tennessee


THE ISSUE

Entitlement to enrollment for VA health care benefits as a 
member of Priority Groups 8g and 8e.


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel




INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty with the United States 
Coast Guard from September 1943 to April 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2009 administrative decision 
by the United States Department of Veterans Affairs (VA) 
Mountain Home, Tennessee, Medical Center (VAMC), which denied 
eligibility for enrollment for VA health care benefits.


FINDINGS OF FACT

1.  VA determined the Veteran to be in priority category 8g 
under 38 C.F.R. § 17.36(b)(8), for purposes of eligibility to 
be enrolled in the VA healthcare system.

2.  The Veteran filed an initial application for enrollment 
in the VA healthcare system in August 2003, he does not have 
a service-connected disability and has declared income of 
$41,793, after deductible medical expenses.   


CONCLUSION OF LAW

The requirements for enrollment in the VA healthcare system 
have not been met. 38 U.S.C.A. §§ 1705, 1721 (West 2002 & 
Supp. 2009); 38 C.F.R. § 17.36 (2008).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

The essential facts of this case are not in dispute.  Rather, 
the case rests on the interpretation and application of the 
relevant law.  The Veterans Claims Assistance Act of 2000 
does not affect matters on appeal when the issue is limited 
to statutory interpretation.  See Manning v. Principi, 16 
Vet. App. 534 (2002); Mason v. Principi, 16 Vet. App. 129 
(2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also VAOPGCPREC 2- 2004 (2004), 69 Fed. Reg. 25180 (2004) 
(holding that VCAA notice was not required where evidence 
could not establish entitlement to the benefit claimed).  In 
addition, there is no indication that any additional notice 
or development would aid the appellant in substantiating his 
claim. 38 U.S.C.A. §§ 5103, 5103A (West 2002); see Dela Cruz, 
supra.

Essentially, since the basic facts in this case are not in 
dispute and the case rests on the interpretation and 
application of the relevant law, the Veteran requires no 
assistance in developing the evidence necessary to 
substantiate his claim.  Under these circumstances, there is 
no further duty to notify or assist the appellant in the 
development of his claim.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991).  Therefore, the Board finds that the 
case is ready for appellate review.

Analysis

Generally, a Veteran must be enrolled in the VA healthcare 
system as a condition for receiving medical benefits.  38 
C.F.R. § 17.36(a) (2008).  The Secretary of Veterans Affairs 
(Secretary) shall manage the enrollment of Veterans in 
accordance with the following priorities (priority 
categories), in the order listed:

(1) Veterans with service-connected 
disabilities rated 50 percent or greater; 
(2) Veterans with service-connected 
disabilities rated 30 percent or 40 
percent; (3) Veterans who are former 
prisoners of war (POW) or were awarded 
the Purple Heart; Veterans with service- 
connected disabilities rated 10 percent 
or 20 percent; (4) Veterans who are in 
receipt of increased pension based on a 
need of regular aid and attendance or by 
reason of being permanently housebound 
and other Veterans who are 
catastrophically disabled; (5) Veterans 
who are unable to defray the expenses of 
necessary care as determined under 38 
U.S.C.A. § 1722(a); (6) all other 
Veterans eligible for hospital care, 
medical services, and nursing home care 
under 38 U.S.C.A. § 1710(a)(2); and, (7) 
Veterans described in 38 U.S.C.A. § 
1710(a)(3). 38 U.S.C.A. § 1705(a) (West 
2002 & Supp. 2007).

38 C.F.R. § 17.36 (b) (1)-(7).

Pursuant to Public Law No. 104-262, the Veterans' Health Care 
Eligibility Reform Act of 1996, the Secretary is required to 
make an annual decision as to enrollment in the VA healthcare 
system.  Effective October 2, 2002, Section 202(a) of the 
Department of Veterans Affairs Health Care Programs 
Enhancement Act of 2001, Pub. L. No. 107-135, 115 Stat. 2446 
(2002), an additional priority category 8 was established.  
See 38 C.F.R. § 17.36 (b) (8).

The Secretary of Veterans Affairs clearly has the authority 
and power to prescribe rules and regulations relating to 
hospital, nursing home care, and medical treatment of 
Veterans.  See 38 U.S.C.A. § 1721.  The change of 38 C.F.R. § 
17.36 affecting the Veteran was clearly an exercise of that 
authority and was published as an interim final rule in the 
Federal Register on January 17, 2003.  In the summary of that 
change in the Federal Register the rationale was explained:

As required by Pub. L. 104-262, the 
Veterans' Health Care Eligibility Reform 
Act of 1996, the Secretary of Veterans 
Affairs must make an annual decision 
concerning enrollment in VA's healthcare 
system in order to ensure that medical 
services provided are both timely and 
acceptable in quality.  An enrollment 
system is necessary because the provision 
of VA health care is discretionary and 
can be provided only to the extent that 
appropriated resources are available for 
that purpose.

In recognition of that fact, Congress has 
prioritized eligibility to enroll in the 
VA system by creating eight priority 
categories, with "priority category 8" 
Veterans (those who do not have 
compensable service- connected 
disabilities, and whose incomes exceed 
geographic-means tests) having the lowest 
priority for enrollment.  The law 
recognizes the higher obligation owed to 
Veterans requiring care for their 
service- connected disabilities, and to 
lower- income Veterans.  Since the 
implementation of the enrollment 
requirement in 1998, all Veterans seeking 
VA care have been permitted to enroll.  
However, due to a tremendous growth in 
the number of Veterans seeking VA health 
care benefits in recent months, VA has 
been unable to provide all enrolled 
Veterans with appointments within a 
reasonable time.  Many VA facilities have 
either placed new enrollees on waiting 
lists or have scheduled appointments so 
far in the future that the services 
cannot be considered timely.

This document announces the enrollment 
decision required by law.  VA will 
continue to treat all Veterans currently 
enrolled in any category, and will treat 
new enrollees in categories 1 through 7.  
However, to protect the quality and 
improve the timeliness of care provided 
to Veterans in higher enrollment priority 
categories, VA will suspend the 
enrollment of additional Veterans who are 
in the lowest statutory enrollment 
category (priority category 8).  It is 
emphasized that this decision will not 
affect Veterans already enrolled in the 
VA system, nor affect eligibility for 
treatment of service-connected 
disabilities which exists independently 
of enrollment requirements.  This 
enrollment decision is effective January 
17, 2003. To facilitate this decision, 
this document also amends existing 
regulations to establish additional 
subpriorities within priority category 8.

68 Fed. Reg. 2670 (January 17, 2003) (codified at 38 C.F.R. § 
17.36).

Generally, a Veteran must be enrolled in the VA healthcare 
system as a condition to receiving medical benefits.  38 
C.F.R. § 17.36(a) (2008).  The Secretary determines which 
categories of Veterans are eligible to be enrolled, based 
upon enumerated priorities, with Veterans who do not have any 
service-connected disabilities assigned the lowest priority, 
or Priority Group 8.  38 C.F.R. § 17.36(b).

As explained above, beginning on January 17, 2003, VA 
enrolled all priority categories of Veterans except those 
Veterans in Priority Group 8 who were not in an enrolled 
status on January 17, 2003.  38 C.F.R. § 17.36(c); see also 
68 Fed. Reg. 2670-73 (Jan. 17, 2003) (regarding the 
Secretary's decision to restrict enrollment to Veterans in 
Priority Group 8 not already enrolled as of January 17, 2003, 
in light of VA's limited resources).

A Veteran may apply to be enrolled in the VA healthcare 
system at any time; however, a Veteran who wishes to be 
enrolled must apply by submitting a completed VA application 
for health benefits, a VA Form 10-10EZ, to a VA medical 
facility.  38 C.F.R. § 17.36(d).  Upon receiving a completed 
VA Form 10-10EZ, the appropriate VA personnel will accept a 
Veteran as an enrollee after determining if the Veteran is in 
a priority category that is eligible for enrollment.  If a 
Veteran is not found to be in a priority category that is 
eligible for enrollment, VA will notify the Veteran that he 
or she is not eligible for enrollment.  38 C.F.R. § 17.36(d) 
(2).

Here, the Veteran filed his application for enrollment in 
March 2003, after the January 2003 effective date of the 
enrollment limitations.  Further, the Veteran does not 
allege, nor does the record reflect, that the Veteran is 
service connected for any disabilities.  Based upon this 
information and income information provided by the Veteran, 
he was assigned to Priority Group 8.  The Board notes that 
the income limitations were relaxed effective in June 2009, 
and the current claim was considered under the older, less 
lenient standards.  Even under these new standards, however, 
the Veteran's income exceeds the national and local 
limitations.  The Veteran does not assert any special 
attributes or characteristics which might permit his 
inclusion in a different Priority Group.  The Veteran has not 
disputed his categorization at all.

Instead, the Veteran essentially claims entitlement on the 
basis that the policy should be that VA healthcare system 
services should include service for all Veterans.  He argues 
that because he was drafted, but still served honorably, 
equity requires extension of enrollment to him.  Changing the 
existing policy, however, is beyond the scope of authority of 
the Board to address.  The Board has no discretion in 
applying the relevant law as outlined above so as to provide 
a result favorable to the Veteran.

In sum, the law adversely impacting the Veteran's claim 
became effective January 17, 2003.  The record shows, and the 
Veteran does not dispute, that he submitted his claim after 
that date, in March 2003.  Pursuant to Public Law No. 104-
262, the Veteran's Health Care Eligibility Reform Act of 
1996, the Secretary of VA is required to make an annual 
decision as to enrollment in VA's healthcare system. Then, 
under Public Law No. 107-135, the Department of Veterans 
Affairs Health Care Programs Enhancement Act of 2001, an 
additional Priority Category 8 was established.  Because of 
VA's limited resources, the Secretary made a decision to 
restrict enrollment to Veterans in Priority Group 8 not 
already enrolled as of January 17, 2003. See 68 Fed. Reg. 
2,670-73 (January 17, 2003).  The Veteran's application in 
this matter was received subsequent to this date.  There is 
no argument with respect to the assignment to Category 8, and 
as such, the Veteran is not eligible for enrollment under the 
applicable regulation.

	(CONTINUED ON NEXT PAGE)

The Board is bound by the statutory regulations governing 
entitlement to VA benefits.  38 U.S.C.A. § 7104(c).  In a 
case such as this one, where the law and not the evidence is 
dispositive of the issue before the Board, the claim must be 
denied because of the lack of entitlement of the law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).



ORDER

Entitlement to enrollment for VA health care benefits as a 
member of Priority Groups 8g and 8e is denied.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


